Order modified by requiring that plaintiff include in the bill of particulars a specification whether the alleged representations were affirmatively made by defendant or whether plaintiff intends to rely upon a failure of defendant to disclose facts known to defendant and unknown to him; and also by requiring plaintiff to specify whether defendant’s alleged representations were oral or written, and, if the latter, that plaintiff furnish defendant a copy thereof. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ., concur.